Citation Nr: 1038923	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested 
by left ankle pain, to include as associated with service-
connected left shin splint and left great toe varus and lateral 
deformities.

2.  Entitlement to service connection for disability manifested 
by right ankle pain, to include as associated with service-
connected right shin splint and right great toe varus and lateral 
deformities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This appeal was the subject of a Board remand dated in December 
2008.     

At page two of the Veteran's September 2009 VA orthopedic 
examination, the examiner opines that the Veteran has current 
grade 1 chondromalacia of the knees that is at least as likely as 
not related to his military service.  The matter of 
entitlement to service connection for chondromalacia of 
the kness is therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence of 
left ankle impairment manifested by ankle pain associated with 
now-service-connected left shin splint and left great toe varus 
and lateral deformities.

2.  The Veteran has provided competent and credible evidence of 
right ankle impairment manifested by ankle pain associated with 
now-service-connected right shin splint and right great toe varus 
and lateral deformities.


CONCLUSIONS OF LAW

1.  Disability manifested by left ankle pain as a result of 
service-connected left shin splint and left great toe varus and 
lateral deformities was incurred active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Disability manifested by right ankle pain as a result of 
service-connected right shin splint and right great toe varus and 
lateral deformities was incurred active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant the 
matter on appeal.  Therefore, no further notice or development is 
needed with respect to this matter.


Merits of the Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In December 2008, the Board remanded the appealed issue of 
entitlement to service connection for disability manifested by 
ankle pain, shin pain, and soreness and numbness of the feet, to 
the RO in order to obtain the Veteran's service treatment records 
and provide the Veteran with a VA examination and opinion as to 
whether his claimed conditions began during service or were 
related to any incident of service.

The Veteran's service treatment records reflect multiple 
complaints of pain in the feet, ankles, and shins.  On objective 
examination in August 1998 it was noted among many signs and 
symptoms of the legs and feet that the Veteran could move his 
ankles bilaterally to the neutral position only.  The diagnosis 
at that time was left tibial stress fracture, mild, healing.  
Similarly, in August 1999, the Veteran was noted to have pain in 
the right distal leg near the ankle; the initial impression right 
ankle strain.  On additional examination, however, swelling was 
noted above the ankle, and after X-rays the diagnosis was "most 
likely stress fracture."

At VA examinations in September 2009, it was found by examining 
clinicians that the Veteran had bilateral great toe deformities 
that were at least as likely as not related to service, and 
chondromalacia and bilateral stress fractures that were at least 
as likely as not related to service.  

Consequently, in October 2009, the RO granted service connection 
for several aspects of the Veteran's claimed disabilities on 
appeal, including for left shin splint and left great toe varus 
and lateral deformities, and right shin splint and right great 
toe varus and lateral deformities.  The RO described these 
disabilities, for which it now granted service connection, as 
"previously denied as ankle pain, shin pain and soreness, and 
numbness in the feet."

However, also in October 2009, the RO also issued a supplemental 
statement the case seemingly indicating that it was continuing 
its denial of that aspect of the Veteran's appeal it 
characterized as "service connection for bilateral ankle pain."  
The rationale for this decision on readjudication of this aspect 
of the Veteran's appeal was that on VA examination X-rays of the 
ankles were normal, and that the examiner noted that no diagnosis 
of the ankles was possible and that he could not provide a reason 
for the Veteran's ankle pain.

The Board notes, however, that on VA examination of the ankles in 
September 2009, pain in all directions of motion of the ankles 
was noted.

It is not entirely clear that any benefit sought on appeal has 
been denied, as reflected by a Written Brief Presentation from 
the Veteran's representative received in September 2010, in which 
the representative asserted that the RO had "granted service 
connection for shin splints, ankle pain, soreness, numbness in 
feet, and toenail fungus" in October 2009, and that "[u]pon 
review of the issues and the official record we can find no 
additional evidence that would warrant an increased rating."  
Thus, it is at least arguable that the Board should find that 
there is no material dispute remaining in this appeal, and 
dismiss the appeal accordingly.  See 38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. § 20.101(d) (the Board of Veterans' Appeals may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed).

However, after reviewing the record in detail, it is evident that 
the Veteran has consistently contended that he has ankle 
impairment, manifested by pain on motion, associated with his 
now-service-connected bilateral foot and leg disabilities.  
Further, service treatment records reflect that conditions 
manifested by ankle pain or limitation of motion of the ankle 
were diagnosed as stress fractures (i.e., shin splints).  For 
example, the Veteran was initially diagnosed as having an ankle 
strain in August 1999, but upon further work-up it was found that 
he most likely had a stress fracture of the right leg.

With consideration of the above, the Board finds that the Veteran 
is competent and credible in reporting ankle pain, as noted both 
during in-service treatment and at his September 2009 VA 
examination, as being a symptom associated with his now-service-
connected bilateral foot and leg disabilities, and that there is 
medical evidence to support his contentions in this regard.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence is at 
least in equipoise, therefore, as to whether the functional 
impairment of the ankles resulting from such pain is to be 
considered a service-connected disability.  

Accordingly, service connection for disability manifested by left 
ankle pain, associated with service-connected left shin splint 
and left great toe varus and lateral deformities, and service 
connection for disability manifested by right ankle pain, 
associated with service-connected right shin splint and right 
great toe varus and lateral deformities, is warranted.



ORDER

Service connection for disability manifested by left ankle pain, 
associated with service-connected left shin splint and left great 
toe varus and lateral deformities, is granted.

Service connection for disability manifested by right ankle pain, 
associated with service-connected right shin splint and right 
great toe varus and lateral deformities, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


